Citation Nr: 0511722	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployabilty resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 1954.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In June 2004, the veteran, his wife, and his sister testified 
at a hearing before the undersigned Acting Member of the 
Board sitting at the RO.  While an audio recording of the 
hearing was prepared, the record reflects that only one of 
the two audiotapes of the hearing were transcribed.  
Unfortunately, efforts to locate the second tape have been 
unsuccessful.  The veteran was notified of the inability to 
find the missing audiotape.  He was given the opportunity to 
request another hearing.  He responded by indicating that he 
desired a videoconference hearing at the RO before the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

